

SECOND AMENDMENT TO PROMISSORY NOTE




Whereas, that certain Promissory Note dated October 24, 2006, in the original
principal amount of $1,700,000 was executed by iSecureTrac Corp. (“Maker”) in
favor of Consolidated Investment Services, Inc. (“Payee”) which note was amended
by that First Amendment dated December 12, 2006 (the note as amended by said
first amendment is hereinafter referred to as the “Note”); and


Whereas, Maker and Payee now desire to amend the Note to modify the Maturity
Date (as defined in the Note);


NOW THEREFORE, for and in consideration of ten dollars and other good and
valuable consideration receipt of which is hereby acknowledged, it is hereby
agreed as follows:


1. The “Maturity Date” as defined in the Note is hereby amended and restated as
follows:


“Maturity Date.” The earlier of (i) July 1, 2009; or (ii) the first date on
which Maker issues equity securities or arranges for additional indebtedness
(other than trade indebtedness incurred in the ordinary course of its business)
in a transaction or series of transactions which generates aggregate net
proceeds to the Maker of not less than $1,700,000.


2. Except as amended hereby, the Note remains the same in all respects and
remains in full force and effect.


Signed this 9th day of May, 2007.

         
MAKER:
     
ISECURETRAC CORP.,
 
a Delaware corporation
     
By: /s/ Peter A. Michel
 
Name: Peter A. Michel
 
Its: CEO
 
Federal ID #: 87-0347787
         
PAYEE:
     
CONSOLIDATED INVESTMENT SERVICES, INC.,
 
a Nevada corporation
     
By: /s/ Heather Kreager
 
Name: Heather Kreager
 
Its: Vice President
 
Federal ID #: 88-0214301



 
 
 

--------------------------------------------------------------------------------

 
 